Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Choi discloses PA6 as the polyamide.  Nitsche discloses as the primary polyamide, a partially aromatic copolyimide comprising hexamethylene diamene and terephthalic acid mixture as a main component (6.5 carbon atoms per nitrogen atom) and lactam and/or amino carboxylic acid having 11-12 carbon atoms as a secondary minor component.  Other potential substitution monomers may be included in each of those two components.  Although if certain allowed ranges AND certain specific examples of allowed compounds are chosen a polyamide having 9 ore more carbon atoms per nitrogen atom would result, the vast majority of possible values/monomer combinations leads to polyamide having less than 9 carbon atoms per nitrogen atom.  Nothing in Nitsche directs the person of ordinary skill in the art to consider the carbon-to-nitrogen ratio to be important, much less directs that person to selecting combinations that result in 9 or more carbon atoms per nitrogen.  Accordingly, the Office finds the prior art fails to render the claims obvious because it fails to teach or suggest the majority polyamide of the resin has 9 or more carbon atoms per nitrogen atom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727